Title: To John Adams from Benjamin Stoddert, 15 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 15. July 1799.

I now do myself the honor to enclose letters from Capt Tingey—who appears to be a Judicious, attentive, active officer. I wish his commission was of older date.
The Merrimack, Capt Brown, must have joined him very soon after the date of his last letter—she might have joined him before.—The Pickering sailed from New York, to join him, the 27. June—and the Delaware is now proceeding down the Delaware for that station also—These five Vessels will be enough to keep in check the Privateers of Guadaloupe, until we can send more—The Scanmel has sailed from hence, to join McNeile at Surrinam, and as soon as the Insurgente can be got from Norfolk, which I hope will be by the 10. August, she will be sent to Cayenne—to assist in keeping in port the Privateers from that place—.
The George Washington, Fletcher, will be at Cape Francois in full time to protect our Trade to St. Domingo—The Boston I hoped might also be got there by the 1st. of August—but I find by late letters that she will be delayed longer than my expectations, grounded on the information of the Committee & the Captain. The Eagle, of 14 Guns is at New Castle—& the Richmond of 16 Guns at New York—The Richmond will be out this week, & the  Eagle next—I think one must go to St. Domingo, & the other to Guadaloupe—
The Baltimore is at Norfolk. & must  undergo repairs, & get a New Crew before she can sail again—The Herald must be at Boston before this—as she is totally unfit for the service, & is calculated for nothing but to spend money & ruin the reputation of her officers, I have instructed Mr Higginson to sell her—& am sending a very fine Brig from Norfolk, to take her military stores & officers.
I fear the delay of the Constitution may retard ’till too late, the enterprize to the Coasts of France & Spain.
I have been so much disappointed in my calculations on the ship built in Connecticut—the Adams at New York—& The two Baltimore ships, that I can venture another conjecture when they will sail.
The Genl. Greene, & the two Brigs from Charleston, still remain at the Havanna—The John Adams Capt Cross, at Charleston, is recruiting, but I have no information when she will be ready for Sea—
I have the honor to be / with the highest respect / & esteem sir yr most  / Obedt. Servt.

Ben Stoddert